Citation Nr: 1117982	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for service-connected scar, post operative residual of a cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2010, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An abdominal scar related to the Veteran's cholecystectomy does not exceed 6 square inches in size (39 square centimeters), is not unstable, painful, or deep, and does not cause limitation of motion of any affected part.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a service-connected scar from a cholecystectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 3.655, 4.118, Diagnostic Codes 7801 through 7805 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for a scar residual of a cholecystectomy in a May 1979 rating decision.  When the Veteran filed his current claim in May 2008, a noncompensable evaluation was in place.  This evaluation is currently on appeal.

Disabilities of the skin are rated under Diagnostic Codes 7801 to 7805 of 38 C.F.R.  § 4.118.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10- percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R.  § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

In July 2008, the Veteran underwent a VA examination of his scar residual of a cholecystectomy.  At that time, the examiner measured the scar at a maximum width of 0.3 centimeters and a maximum length of 20 centimeters.  There was no pain in the scar on examination and no adherence to the underlying tissue.  The texture and color of the skin were normal and the scar was stable and superficial.  There was no inflammation, edema, or keloid formation.  Also, there was no limitation of motion or other limitation of function caused by the scar.

Pursuant to a Board remand, dated October 2010, the Veteran was afforded a VA examination to determine the nature and severity of his service-connected scar residual of a cholecystectomy.  In November 2010, the Veteran underwent a VA examination of his scar residual.  At that time, the location of the scar was noted to be in the right upper quadrant.  It measured at a maximum width of 1/3 centimeter and a maximum length of 23 centimeters.  Upon further physical examination, the examiner noted that the scar was not painful, there were no signs of skin breakdown, the scar was superficial, there was no inflammation, no edema, and no keloid formation, providing highly probative evidence against this claim.  

During the July 2010 hearing before the undersigned, the Veteran testified that his scar affected his ability to bend but did not specify whether this caused a limitation of motion or to what degree.  Hearing transcript at 7.  Significantly, the July 2008 examiner clearly indicated that there was no limitation of motion or function caused by the scar.  Also, upon physical examination of the Veteran' scar in November 2010, the examiner explicitly noted that the Veteran's scar residual from a cholecystectomy had "no other disabling effects."  

In addition, the Veteran testified, during the July 2010 hearing, that he experienced pain on his scar.  Hearing transcript at 3.  However, as discussed above, in VA examinations from July 2008 and November 2010, both examiners noted that the scar was not painful upon physical, objective examination.  In short, the Veteran's scar residual of a cholecystectomy was not painful on examination and a compensable evaluation is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

Unfortunately, the Board has reviewed all the evidence of record and has found the most recent examinations of the Veteran provide highly detailed probative evidence against this Veteran's claim, outweighing the Veteran's statements regarding the problem associated with the scars.  Two examinations have not only not confirmed the Veteran's contentions, but have provided detailed objective evidence against his contentions.  

As the scar is less than 6 square inches in size and is superficial, is not unstable or painful, and does not cause limited motion, the Board finds the criteria for a compensable disability rating have not been met.  There are no additional Diagnostic Codes applicable to the Veteran's scar disability, which would afford him a compensable evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board does not find evidence that the rating assigned for the Veteran's scar residual of a cholecystectomy should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from a scar residual of a cholecystectomy.  There are no manifestations of the Veteran's scar residual of a cholecystectomy that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, the evidence of record does not reflect that the Veteran was ever hospitalized as a result of his disability or that the disability had any marked interference with the Veteran's employment.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2008 and December 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


